DETAILED ACTION
In response to communication filed on 5/24/2021.
Claims 31-36,38-50,52-58, and 60 are pending.
Claims 31-36,38-50,52-58, and 60 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 5/24/2021. Claims 31,45, and 53 were amended and claims 31-36,38-50,52-58, and 60 remain pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 31,44,45, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Mediatek, Inc. et al. (“Discussion on PUCCH transmission for Rel-13 MTC, 3GPP Draft R1-152115”)(M1 hereafter) in view of Lee et al. (US Pub. 2018/0097599)(L1 hereafter).

Regarding claims 31,45 and 53, M1 teaches an apparatus of a machine-type communication (MTC) user equipment (UE) [refer Section 1; “PUCCH transmission for MTC operation”] comprising baseband processing circuitry (it is inherent that an MTC UE device would comprise of circuitry to support PUCCH To support these PUCCH functionalities for Rel-13 low complexity MTC UEs, PUCCH transmission to fit 1.4MHz MTC subband may be required.”] to: 
transmit a physical uplink control channel (PUCCH) carrying hybrid automatic repeat request acknowledgement (HARO-ACK) feedback  in response to a first message received [refer Section 2.2.; “In the current operation, if PUCCH repetition is enabled for a UE, the UE shall transmit the HARQ-ACK using PUCCH resource derived from the corresponding CCE/ECCE index for the first time, and repeat the HARQ-ACK transmission using a PUCCH resource configured by the higher layer signaling (i.e. first message).”] in relation to a random access procedure (i.e. initial RACH access procedure)[refer Section 2.2., PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage; “An initial PUCCH resource configuration can be indicated in MSG4 during initial RACH access procedure”];  and 
process a second message indicating a number of repetitions of the PUCCH transmissions to be used over multiple uplink subframes after a radio resource control (RRC) connection is established with the eNB [page 3 section 2.2; PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage; “…indicate an initial PUCCH resource configuration in MSG4 since MSG4 is the first PDSCH requiring corresponding HARQ.ACK feedback.  And the initial PUCCH resource value can be used until receiving an UE-specific higher layer signaling for reconfigured PUCCH resource value.  Similarly, an initial PUCCH repetition number can also be indicated in MSG4 and used until receiving an UE specific higher layer signaling for reconfigured PUCCH repetition number.”].
However M1 doesn’t expressly disclose receiving from an enhanced node B and fails to disclose the number of repetitions of the PUCCH transmissions is based on a physical random access channel (PRACH) coverage enhancement level.
L1 discloses that an eNB is initially accessed or radio resources for signal transmission are not present, a UE performs a RACH procedure with the eNB by transmitting a sequence on a physical random access channel (PRACH) as a preamble [paragraph 0049], noting an initial number of repetitions 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 for indicating a PUCCH repetition number until receiving UE-specific higher layer signaling for reconfigured PUCCH repetition number [refer M1; Section 2.2; PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage] to incorporate changing repetitions according to coverage enhancement levels as taught by L1.  One would be motivated to do so to provide efficient wireless communications [refer L1; paragraph 0015]. 

Regarding claim 44, M1 in view of L1 teaches a number of repetitions of PUCCH to carry HARQ-ACK feedback in response to a PDSCH transmission is identical to the number of repetitions of PUCCH to carry HARQ-ACK feedback in response to Message 4 until a valid RRC configuration with a new PUCCH repetition number is received from the eNB (i.e. repetition is reconfigured)[page 3 section 2.2; PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage; “…indicate an initial PUCCH resource configuration in MSG4 since MSG4 is the first PDSCH requiring corresponding HARQ.ACK feedback.  And the initial PUCCH resource value can be used until receiving an UE-specific higher layer signaling for reconfigured PUCCH resource value.  Similarly, an initial PUCCH repetition number can also be indicated in MSG4 and used until receiving an UE specific higher layer signaling for reconfigured PUCCH repetition number.”].

Claims 32,33,35,36,46,47-50,52,54,55,57,58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of L1, as applied to claims 31,45 and 53, in view of Yang et al. (US Pub. 2016/0381712)(Y1 hereafter)

…indicate an initial PUCCH resource configuration in MSG4 since MSG4 is the first PDSCH requiring corresponding HARQ-ACK feedback.”].  
	However M1 doesn’t expressly disclose that the second message is received via dedicated RRC signaling.
Y1, in the same field of endeavor with regards to transmitting signaling to an MTC UE [refer Abstract], discloses that repetition related information can be conveyed via a RAR or UE-specific RRC signaling (i.e. dedicated RRC signaling)[paragraph 0121].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate explicit signaling such as RRC signaling to configure a UE from a base station such as an eNB as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claims 33,47, and 55, M1 teaches, and the PUCCH transmissions carry hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback in response to a physical downlink shared channel 20(PDSCH) transmission [refer page 3 section 2.2, PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage; “…indicate an initial PUCCH resource configuration in MSG4 since MSG4 is the first PDSCH requiring corresponding HARQ-ACK feedback.”].  
However M1 doesn’t expressly disclose that the second message is received via Layer 1 signaling.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the identification of a number of repetitions to configure a UE from a base station using a DCI (i.e. layer 1 signaling) as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claims 35,49 and 57, M1 doesn’t expressly disclose the second message is received via dedicated RRC signaling, and the PUCCH transmissions carry scheduling request (SR) information.  
	Y1 discloses that repetition related information can be conveyed via a RAR or UE-specific RRC signaling (i.e. dedicated RRC signaling)[paragraph 0121], and that the PUCCH [paragraph 0087] is used to transmit scheduling request information for resources [paragraph 0088].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate explicit signaling such as RRC signaling to configure a UE from a base station such as an eNB as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claims 36, 50, and 58, M1 doesn’t expressly disclose the second message is received via dedicated RRC signaling as part of an SR configuration.  
	Y1 discloses that repetition related information can be conveyed via a RAR or UE-specific RRC signaling (i.e. dedicated RRC signaling)[paragraph 0121] and that for a coverage limited environment, if a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate explicit signaling such as RRC signaling to configure a UE from a base station such as an eNB as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 38, M1 doesn’t expressly disclose that the second message is received via Layer 1 signaling.  
Y1 discloses that a random access response PDCCH can be transmitted [paragraph 0105] that identifies a repetition number [paragraph 0106], the control information transmitted through the PDCCH is referred to as DCI (i.e. layer 1 signaling) [paragraph 0048].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the identification of a number of repetitions to configure a UE from a base station using a DCI (i.e. layer 1 signaling) as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 39, M1 doesn’t expressly disclose the Layer 1 signaling is carried in downlink control information (DCI) of an MTC PDCCH (M-PDCCH) used for Message 4.  
Y1 discloses that a random access response PDCCH can be transmitted [paragraph 0105] that identifies a repetition number [paragraph 0106], the control information transmitted through the PDCCH is referred to as DCI (i.e. layer 1 signaling) [paragraph 0048].  


Regarding claim 40, M1 doesn’t expressly disclose the M-PDCCH is conveyed in Common Search Space or in UE-specific Search Space if the UE-specific Search Space is configured to the UE as part of a Random Access Response (RAR) transmission.  
	Y1 discloses that repetition related information about an arbitrary PDCCH transmitted through a common search space can be signal/configured via UE-specific RRC signaling [paragraph 0121].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to incorporate the use of conveying a PDCCH through a common search space for radio resource allocation as taught by Y1.  One would be motivated to do so to provide a use of a known technique within the field of endeavor to yield predictable results.

Regarding claim 41, M1 doesn’t expressly disclose DCI indicates the number of PUCCH repetitions out of a set of values configured from a set of values derived based at least in part on a mapping from a repetition number used for Message 3 transmission.  
	Y1 discloses that PDCCH and PUSCH repetition related information can be configured for each DCI format [paragraph 0123], a repetition amount can also be applied to signal/channel transmitted in association with a PRACH preamble transmission, such as PUSCH or Message 3 (i.e. mapping from a repetition number used for Message 3 transmission)[paragraph 0099].


Regarding claim 42, although M1 discloses a number of repetitions used for transmission of PUCCH for HARQ-ACK feedback in response to Message 4 [page 3; section 2.2; PUCCH resource allocation for Rel-13 MTC UEs under enhanced coverage; “Similarly, an initially PUCCH repetition number can also be indicated in MSG4 and used until receiving an UE-specific higher layer signaling for a reconfigured PUCCH repetition number.”], M1 doesn’t expressly disclose the number of PUCCH repetitions is conveyed using a mapping defined (i.e. a number that can be) between a number of repetitions used for Message 3 transmission and a number of repetitions used for transmission of PUCCH for HARQ-ACK feedback in response to Message 4.  
	Y1 discloses that in a random access procedure, repetition can also be applied to signal/channel transmitted in association with a PRACH preamble transmission, such as PUSCH or Message 3 (i.e. mapping defined between a number of repetitions used for Message 3 transmission)[paragraph 0099].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to allow for a number of repetitions that can be within a number of repetitions defined for a message 3 transmission as taught by Y1.  One would be motivated to do so to provide a means of effectively signaling/configuring information involved in a random access procedure based upon repeated transmissions [refer Y1; paragraph 0005].


	Y1 discloses that for an MTC UE, coverage enhancement schemes such as repeated transmission for each channel/signal has been made to provide improvement to coverage-limited places [paragraph 0096], repetition can also be applied to signal/channel transmitted in association with a PRACH preamble transmission, such as PUSCH or Message 3 (i.e. mapping defined between a number of repetitions used for Message 3 transmission)[paragraph 0099].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to allow for a number of repetitions that can be within a number of repetitions defined for a message 3 transmission as taught by Y1.  One would be motivated to do so to provide a means of effectively signaling/configuring information involved in a random access procedure based upon repeated transmissions [refer Y1; paragraph 0005].

Claims 34,48, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over M1 in view of L1 in further view of  Y1, as applied to claims 33,47 and 55, in further view of You et al. (US Pub. 2016/0330633)(Y2 hereafter).


Y2 discloses that a repetition level to a PUCCH can be determined based upon a transmit power control (TPC) field (i.e. limited number of bits) of a downlink control information (DCI) included in a PDCCH [paragraph 0302].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of M1 to indicate the number of repetitions for a PUCCH via an explicit field, such as a TPC field (i.e. a limited number of bits), as taught by Y2.  One would be motivated to do so to provide a means of improving the reception of a transmission to an MTC device when the device could be located in an enhanced cell [refer Y2; paragraphs 0007-0008].

Response to Arguments

Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 

Regarding claims 31,44,45 and 53 and their dependent claims, applicant argues that the applied reference does not teach newly added claim limitation, namely, “the number of repetitions of the PUCCH transmissions is based on a physical random access channel (PRACH) coverage enhancement level,” as noted in the applicants arguments on pages 8-9. 
In response to the above-mentioned argument, examiner respectively disagrees.  Although the applicant argues that Mediatek Inc. et al. (“Discussion on PUCCH Transmission for Rel-13 MTC 3GPP Draft R1-152125)(M1 hereafter) and Lee et al. (US Pub. 2018/0097599)(L1 hereafter) do not disclose the new limitations as filed, it is noted that L1 does indeed provide support for a UE performing a RACH procedure with a eNB by transmitting a sequence on a physical random access channel (PRACH) as a …indicate an initial PUCCH resource configuration in MSG4 since MSG4 is the first PDSCH requiring corresponding HARQ.ACK feedback.  And the initial PUCCH resource value can be used until receiving an UE-specific higher layer signaling for reconfigured PUCCH resource value.  Similarly, an initial PUCCH repetition number can also be indicated in MSG4 and used until receiving an UE specific higher layer signaling for reconfigured PUCCH repetition number.”] and L1 provides support for repetitions to be based upon a coverage enhancement (CE) level for preamble transmissions [paragraph 0092].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412